Case 1:18-cv-02334-AT-KHP Document 150 Filed

USDC SDNY

 

-} DOCUMENT
EMERY CELLI BRINCKERHOFF ABADY \
ELECTRONICALLY FILED
RICHARD D. EMERY 3
ANDREW G. CELLL, JR. ATTORNEYS AT LAW DOC #: a
MATTHEW D. BRINCKERHOFF 600 FIFTH AVENUE AT ROCKEFELIERCEN: |f DATE FILED: 10/30/2020
JONATHAN S. ABADY 10™ FLOOR
EARL S. WARD NEW YORK, NEw YorK 10020
ILANN M. MAAZEL SCOUT KATOVICH
HAL R. LIEBERMAN TEL: (212) 763-5000 MARISSA BENAVIDES
DANIEL J. KORNSTEIN Fax: (212) 763-5001 NICK BOURLAND
O. ANDREW F. WILSON www ecbawm com ANDREW K. JONDAHL
KATHERINE ROSENFELD ANANDA BURRA
DEBRA L. GREENBERGER MAX SELVER
ZOE SALZMAN
SAM SHAPIRO

October 28, 2020
By ECF

Hon. Analisa Torres

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, NY 10007

Re: — Clark, et al., v. City of New York, No. 18 Civ. 02334 (AT) (KHP)
Dear Judge Torres:

This firm represents Plaintiffs. On behalf of both parties, we write to request that all
discovery be stayed pending the issuance of a ruling on Plaintiff's sab judice motion for class
certification (with or without opinion).

The parties now agree that the scope of outstanding discovery hinges directly on the
Court’s resolution of Plaintiffs’ motion for class certification. Following Magistrate Judge
Parker’s extension of the discovery deadline until January 18, 2020, see Dkt. No. 147, the parties
met and conferred in detail with respect to remaining discovery. Given the substantial impact of
the forthcoming ruling on the scope and nature of discovery, the parties have determined that a
stay would serve the interests of efficiency and economy by reducing unnecessary discovery and
related fees. Accordingly, the parties propose that (1) within five days of any ruling on class
certification, the parties will meet and confer on the scope of remaining discovery and (2) within
two days of such meet and confer, the parties will update Magistrate Judge Parker with respect to
all proposed outstanding discovery.

GRANTED. Within seven days of the Court’s ruling on Plaintiffs’ motion for class certification, the parties will
update the Honorable Katharine H. Parker regarding discovery.

SO ORDERED.
Dated: October 30, 2020 | Z

New York, New York ANALISA TORRES
United States District Judge

 
